Title: From John Adams to Jean Luzac, 1 September 1780
From: Adams, John
To: Luzac, Jean


     
      Sir
      Amsterdam Septr. 1. 1780
     
     I have received a Copy of the Constitution of the Massachusetts of which I beg your Acceptance. It has not yet been published in Europe, as it now appears accepted by the Convention, altho the Report of the Committee, was printed in the Courier de L’Europe, Some Months ago, and in the Remembrancer, as well as the Newspapers in London.
     
     I find many Gentlemen here are inquisitive, concerning the American Forms of Government: So that if you could find room to print it, by Small Portions at a Time in your Paper, you would not only gratify the Curiosity of many of your Readers, but perhaps do a public Service to a Cause, which is honoured with your Approbation.
     To tell you the Truth, as I had Some share in the formation of this Constitution, I am ambitious of Seeing it translated by the Editor of the Leyden Gazette, which without a Compliment I esteem the best both in Point of Style and Method in Europe. I have the Honour to be, Sir your most obedient servant
     
      John Adams
     
    